UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-04767 EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 576-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1601 K. Street, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2009 to June 30, 2010 Item 1. Proxy Voting Record. Eagle Growth & Income Fund Name (Fund Name) Cusip Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder (S), Mgmt (M), or Issuer (I) Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Growth & Income Fund RIM Research In Motion Ltd 7/14/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund RIM Research In Motion Ltd 7/14/2009 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth & Income Fund 24702R101 DELL Dell 7/17/2009 Elect Directors (Bundled) M Against SPLIT Eagle Growth & Income Fund 24702R101 DELL Dell 7/17/2009 Ratify Auditors M With For Eagle Growth & Income Fund 24702R101 DELL Dell 7/17/2009 Reimburse Proxy Contest Expenses S Against For Eagle Growth & Income Fund 24702R101 DELL Dell 7/17/2009 Reduce Supermajority Vote Requirement S Against For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Accept Financial Statements and Statutory Reports M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Approve Final Dividend of 5.20 Pence Per Ordinary Share M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Approve Remuneration Report M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Reappoint Deloitte LLP as Auditors of the Company M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Authorise the Audit Committee to Fix Remuneration of Auditors M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Subject to the Passing of Resolution 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Authorise 5,200,000,000 Ordinary Shares for Market Purchase M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Adopt New Articles of Association M With For Eagle Growth & Income Fund G93882135 - Vodafone Group plc 7/28/2009 Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice M With For Eagle Growth & Income Fund Q6014C106 MTS Metcash Ltd 9/3/2009 Receive Financial Statements and Statutory Reports for the Year Ended April 30, 2009 M - - Eagle Growth & Income Fund Q6014C106 MTS Metcash Ltd 9/3/2009 Elect Directors (Bundled) M With Mgmt Eagle Growth & Income Fund Q6014C106 MTS Metcash Ltd 9/3/2009 Approve the Remuneration Report for the Financial Year Ended April 30, 2009 M With Mgmt Eagle Growth & Income Fund PAYX Paychex, Inc. 10/13/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund PAYX Paychex, Inc. 10/13/2009 Ratify Auditors M With For Eagle Growth & Income Fund Q8975P183 TLS Telstra Corporation Limited. 11/4/2009 Approve the Remuneration Report for the Financial Year Ended June 30, 2009 M With For Eagle Growth & Income Fund Q8975P183 TLS Telstra Corporation Limited. 11/4/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Approve Non-Employee Director Omnibus Stock Plan M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Amend Omnibus Stock Plan M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Approve Executive Incentive Bonus Plan M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Ratify Auditors M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth & Income Fund SYY SYSCO Corporation 11/18/2009 Adopt Principles for Health Care Reform S With Against Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Ratify Auditors M With For Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Permit Right to Call Special Meeting M With For Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Adopt Principles for Health Care Reform S With Against Eagle Growth & Income Fund MSFT Microsoft Corporation 11/19/2009 Report on Charitable Contributions S With Against Eagle Growth & Income Fund Q7007B105 NUF Nufarm Limited (Formerly Fernz Corp. Ltd.) 12/3/2009 Approve the Remuneration Report for the Financial Year Ended July 31, 2009 M With For Eagle Growth & Income Fund Q7007B105 NUF Nufarm Limited (Formerly Fernz Corp. Ltd.) 12/3/2009 Elect Directors (Bundled) M With For Eagle Growth & Income Fund Q7007B105 NUF Nufarm Limited (Formerly Fernz Corp. Ltd.) 12/3/2009 Ratify the Past Issuance of 26.7 Million Shares at an Issue Price of A$11.25 Each to Institutional Investors Made on May 21, 2009 M With For Eagle Growth & Income Fund Q7007B105 NUF Nufarm Limited (Formerly Fernz Corp. Ltd.) 12/3/2009 Approve the Increase in the Maximum Aggregate Remuneration of Non-Executive Directors from A$1.2 Million to an Amount Not Exceeding A$1.6 Million per Annum M With For Eagle Growth & Income Fund G02602103 DOX Amdocs Limited 1/21/2010 Elect Directors M With For Eagle Growth & Income Fund G02602103 DOX Amdocs Limited 1/21/2010 Accept Consolidated Financial Statements and Statutory Reports M With For Eagle Growth & Income Fund G02602103 DOX Amdocs Limited 1/21/2010 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth & Income Fund 92220P105 VAR Varian Medical Systems Inc 2/11/2010 Elect Directors M With For Eagle Growth & Income Fund 92220P105 VAR Varian Medical Systems Inc 2/11/2010 Amend Omnibus Stock Plan M With For Eagle Growth & Income Fund 92220P105 VAR Varian Medical Systems Inc 2/11/2010 Approve Qualified Employee Stock Purchase Plan M With For Eagle Growth & Income Fund 92220P105 VAR Varian Medical Systems Inc 2/11/2010 Ratify Auditors M With For Eagle Growth & Income Fund BAC Bank of America Corp. 2/23/2010 Increase Authorized Common Stock M With For Eagle Growth & Income Fund BAC Bank of America Corp. 2/23/2010 Adjourn Meeting M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Elect Directors M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Amend Omnibus Stock Plan M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Amend Non-Employee Director Omnibus Stock Plan M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Ratify Auditors M With For Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Prepare Sustainability Report S With Against Eagle Growth & Income Fund AAPL Apple Inc. 2/25/2010 Establish Other Board Committee S With Against Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Accept Financial Statements and Statutory Reports, Including Remuneration Report M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Approve Discharge of Board and Senior Management M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Approve Allocation of Income and Dividends of CHF 2.10 per Share M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Amend Articles Re: Compliance with Swiss Federal Act on Intermediated Securites M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Amend Articles Re: Introduction of a Consultative Resolution on the Remuneration System M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Elect Directors M Against Do Not Vote Eagle Growth & Income Fund H5820Q150 Novartis AG 2/26/2010 Ratify PricewaterhouseCoopers as Auditors M Against Do Not Vote Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Amend Articles to Reflect Changes in Capital M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Amend Article 15 to Establish Co-Chair Casting Vote in the Even of Tied Vote M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Amend Article 20 to Authorize the Board to Issue Promissory Notes M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2009 M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Approve Capital Budget and Allocation of Income and Dividends M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Elect Directors M With For Eagle Growth and Income Trust P7088C106 NATURA COSMETICOS SA 4/6/2010 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Accept Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Approve Remuneration Report M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Elect Directors M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Adopt New Articles of Association M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Authorise Market Purchase M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Authorise Issue of Equity with Pre-emptive Rights M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Authorise Issue of Equity without Pre-emptive Rights M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Authorise the Company to Call EGM with Two Weeks' Notice M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Approve Executive Directors' Incentive Plan M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Approve Scrip Dividend M With For Eagle Growth and Income Trust G12793108 BP plc 4/15/2010 Approve that the Audit Committee or a Risk Committee of the Board Commissions and Reviews a Report Setting Out the Assumptions Made by the Company in Deciding to Proceed with the Sunrise Project S Against Against Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Elect Directors M With Split Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Ratify Auditors M With For Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Declassify the Board of Directors M With For Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Reduce Supermajority Vote Requirement M With For Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With For Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Prohibit CEOs from Serving on Compensation Committee S Against Against Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust LLY Eli Lilly and Company 4/19/2010 Stock Retention/Holding Period S With For Eagle Growth and Income Trust P73232103 BMF BOVESPA S.A. BOLSA VALORES MERC FUT 4/20/2010 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2009 M With For Eagle Growth and Income Trust P73232103 BMF BOVESPA S.A. BOLSA VALORES MERC FUT 4/20/2010 Approve Allocation of Income and Dividends M With For Eagle Growth and Income Trust P73232103 BMF BOVESPA S.A. BOLSA VALORES MERC FUT 4/20/2010 Approve Remuneration of Executive Officers, Non-Executive Directors M With For Eagle Growth and Income Trust P73232103 BMF BOVESPA S.A. BOLSA VALORES MERC FUT 4/20/2010 Approve Acquisition ofCME Group, Inc. by BM&FBovespa M With For Eagle Growth and Income Trust USB U.S. Bancorp 4/20/2010 Elect Directors M With For Eagle Growth and Income Trust USB U.S. Bancorp 4/20/2010 Ratify Auditors M With For Eagle Growth and Income Trust USB U.S. Bancorp 4/20/2010 Amend Omnibus Stock Plan M With For Eagle Growth and Income Trust USB U.S. Bancorp 4/20/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Elect Directors M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Adopt Majority Voting for Uncontested Election of Directors M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Eliminate Cumulative Voting M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Permit Board to Amend Bylaws Without Shareholder Consent M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Ratify Auditors M With For Eagle Growth and Income Trust FITB Fifth Third Bancorp 4/20/2010 Require Independent Board Chairman S Against Against Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Elect Directors M With Split Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Ratify Auditors M With For Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Require Independent Board Chairman S With For Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Performance-Based Equity Awards S Against Against Eagle Growth and Income Trust KO The Coca-Cola Company 4/21/2010 Publish Report on Chemical Bisphenol A (BPA) S With For Eagle Growth and Income Trust LMT Lockheed Martin Corporation 4/22/2010 Elect Directors M With For Eagle Growth and Income Trust LMT Lockheed Martin Corporation 4/22/2010 Ratify Auditors M With For Eagle Growth and Income Trust LMT Lockheed Martin Corporation 4/22/2010 Report on Space-based Weapons Program S Against Against Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Accept Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Declare Final Dividend of HK$ 2.09 Per Share M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Elect Directors M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Authorize Repurchase of Up to 10 Percent of Issued Share Capital M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Approve Remuneration of HK$500,000 and HK$350,000 Per Annum Payable to the Chairman and Each of the Other Non-executive Directors Respectively M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Approve Attendance Fee of HK$2,500 Per Meeting Payable to the Chairman and Every Member (Excluding Executive Director) of Certain Board Committees M With For Eagle Growth and Income Trust Y3506N139 Hong Kong Exchanges and Clearing Ltd 4/22/2010 Amend Articles of Association M Against Against Eagle Growth and Income Trust 78486Q101 SIVB SVB Financial Group 4/22/2010 Elect Directors M With For Eagle Growth and Income Trust 78486Q101 SIVB SVB Financial Group 4/22/2010 Amend Qualified Employee Stock Purchase Plan M With For Eagle Growth and Income Trust 78486Q101 SIVB SVB Financial Group 4/22/2010 Ratify Auditors M With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Elect Directors M With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Ratify Auditors M With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Adopt Ethical Criteria for Military Contracts S Against Against Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Require Independent Board Chairman S With For Eagle Growth and Income Trust BA The Boeing Company 4/26/2010 Report on Political Contributions S With For Eagle Growth and Income Trust X United States Steel Corporation 4/27/2010 Elect Directors M With For Eagle Growth and Income Trust X United States Steel Corporation 4/27/2010 Ratify Auditors M With For Eagle Growth and Income Trust X United States Steel Corporation 4/27/2010 Amend Omnibus Stock Plan M With For Eagle Growth and Income Trust X United States Steel Corporation 4/27/2010 Approve/Amend Executive Incentive Bonus Plan M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Elect Directors M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Ratify Auditors M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Increase Authorized Common Stock M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Amend Omnibus Stock Plan M With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Report on Government Service of Employees S Against Against Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 TARP Related Compensation S With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Adopt Policy on Succession Planning S With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Report on Collateral in Derivatives Trading S With For Eagle Growth and Income Trust BAC Bank of America Corporation 4/28/2010 Claw-back of Payments under Restatements S With For Eagle Growth and Income Trust DD E. I. du Pont de Nemours and Company 4/28/2010 Elect Directors M With For Eagle Growth and Income Trust DD E. I. du Pont de Nemours and Company 4/28/2010 Ratify Auditors M With For Eagle Growth and Income Trust DD E. I. du Pont de Nemours and Company 4/28/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust DD E. I. du Pont de Nemours and Company 4/28/2010 Amend Human Rights Policy to Address Seed Saving S Against Against Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Accept Consolidated Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Allocation of Income and Dividends of EUR 0.55 per Share M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Auditors' Special Report Regarding Related-Party Transactions M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Pension Scheme Agreement for Henri de Castries, Denis Duverne, and Francois Pierson M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Severance Payment Agreement for Henri de Castries M Against Against Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Severance Payment Agreement for Denis Duverne M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Reelect Norbert Dentressangle as Supervisory Board Member M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Reelect Mazars as Auditor M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Ratify Jean-Brice de Turkheim as Alternate Auditor M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Authorize Repurchase of Up to 10 Percent of Issued Share Capital M Against Against Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Employee Stock Purchase Plan M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Reduction in Share Capital via Cancellation of Repurchased Shares M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Adopt One-Tiered Board Structure, Amend Bylaws Accordingly and Acknowledge Transfer of All Outstanding Authorizations M Against Against Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Amend Articles 7, 8, and 10 of Bylaws Re: Share Ownership Disclosure Thresholds, Form of Shares, Director Shareholding Requirements M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Elect Directors M Against Split Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Elect Representatives of Employee Shareholders to the Board M Against Split Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.2 Million M With For Eagle Growth and Income Trust F06106102 Axa 4/29/2010 Authorize Filing of Required Documents/Other Formalities M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Conversion from Income Trust to Corporation M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Transition Option Plan M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Equity Incentive Plan M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Stock Appreciation Rights Plan M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Deferred Share Unit Plan M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Adoption of New Shareholder Rights Plan of 1506633 Alberta Ltd. M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve the Trustee to vote Common Shares of Corporation to Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Elect Directors M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Approve Unitholder Rights Plan of the Trust M With For Eagle Growth and Income Trust 13642L100 COS.U Canadian Oil Sands Trust 4/29/2010 Amend Section 5.1 of Trust Indenture M With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Elect Directors M With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Ratify Auditors M With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Provide for Cumulative Voting S With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Exclude Pension Credits from Calculations of Performance-Based Pay S With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust 00206R102 T AT&T Inc. 4/30/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Accept Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Approve Final Dividend M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Elect Directors M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Approve Remuneration Report M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Reappoint PricewaterhouseCoopers LLP as Auditors M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Authorise Board to Fix Remuneration of Auditors M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Authorise Issue of Equity with Pre-emptive Rights M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Authorise Issue of Equity without Pre-emptive Rights M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Authorise Market Purchase M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Adopt New Articles of Association M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Authorise the Company to Call EGM with Two Weeks' Notice M With For Eagle Growth and Income Trust G69651100 Pearson plc 4/30/2010 Approve Share Incentive Plan M With For Eagle Growth and Income Trust 29364G103 ETR Entergy Corporation 5/7/2010 Elect Directors M Against Split Eagle Growth and Income Trust 29364G103 ETR Entergy Corporation 5/7/2010 Ratify Auditors M With For Eagle Growth and Income Trust 29364G103 ETR Entergy Corporation 5/7/2010 Amend Executive Incentive Bonus Plan M With For Eagle Growth and Income Trust ECLP Eclipsys Corporation 5/7/2010 Elect Directors M With For Eagle Growth and Income Trust ECLP Eclipsys Corporation 5/7/2010 Ratify Auditors M With For Eagle Growth and Income Trust 46131B100 IVR Invesco Mortgage Capital Inc 5/10/2010 Elect Directors M With For Eagle Growth and Income Trust 46131B100 IVR Invesco Mortgage Capital Inc 5/10/2010 Ratify Auditors M With For Eagle Growth and Income Trust GILD Gilead Sciences, Inc. 5/11/2010 Elect Directors M With For Eagle Growth and Income Trust GILD Gilead Sciences, Inc. 5/11/2010 Ratify Auditors M With For Eagle Growth and Income Trust GILD Gilead Sciences, Inc. 5/11/2010 Reduce Supermajority Vote Requirement S With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Elect Directors M With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Ratify Auditors M With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Report on Board Risk Management Oversight S Against Against Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Adopt Quantitative GHG Goals for Products and Operations S With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Report on Environmental Impact of Oil Sands Operations in Canada S With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Adopt Policy to Address Coastal Louisiana Environmental Impacts S Against Against Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Report on Financial Risks of Climate Change S Against Against Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Adopt Goals to Reduce Emission of TRI Chemicals S Against Against Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity S With For Eagle Growth and Income Trust 20825C104 COP ConocoPhillips 5/12/2010 Report on Political Contributions S With For Eagle Growth and Income Trust PM Philip Morris International Inc. 5/12/2010 Elect Directors M With For Eagle Growth and Income Trust PM Philip Morris International Inc. 5/12/2010 Ratify Auditors M With For Eagle Growth and Income Trust PM Philip Morris International Inc. 5/12/2010 Report on Effect of Marketing Practices on the Poor S Against Against Eagle Growth and Income Trust PM Philip Morris International Inc. 5/12/2010 Establish Supplier Human Rights Purchasing Protocols S Against Against Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Accept Financial Statements and Statutory Reports M With For Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Approve Final Dividend of HK$1.458 Per Share M With For Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Elect Directors M Against Split Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Reappoint KMPG as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Authorize Repurchase of Up to 10 Percent of Issued Share Capital M With For Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights M Against Against Eagle Growth and Income Trust Y14965100 China Mobile Limited 5/12/2010 Authorize Reissuance of Repurchased Shares M Against Against Eagle Growth and Income Trust MCY Mercury General Corporation 5/12/2010 Elect Directors M With For Eagle Growth and Income Trust MCY Mercury General Corporation 5/12/2010 Amend Omnibus Stock Plan M With For Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Elect Directors M With For Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Ratify Auditors M With For Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Amend Omnibus Stock Plan M Against Against Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Prepare Sustainability Report S With For Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Adopt Principles for Online Advertising S Against Against Eagle Growth and Income Trust 38259P508 GOOG Google Inc. 5/13/2010 Amend Human Rights Policies Regarding Chinese Operations S Against Against Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Elect Directors M With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Ratify Auditors M With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Affirm Political Non-Partisanship S Against Against Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Amend Bylaws Call Special Meetings S With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Report on Collateral in Derivatives Trading S With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Provide Right to Act by Written Consent S With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Require Independent Board Chairman S With For Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Report on Pay Disparity S Against Against Eagle Growth and Income Trust 46625H100 JPM JPMorgan Chase & Co. 5/18/2010 Stock Retention/Holding Period S With For Eagle Growth and Income Trust HIG The Hartford Financial Services Group, Inc. 5/19/2010 Elect Directors M With For Eagle Growth and Income Trust HIG The Hartford Financial Services Group, Inc. 5/19/2010 Ratify Auditors M With For Eagle Growth and Income Trust HIG The Hartford Financial Services Group, Inc. 5/19/2010 Approve Omnibus Stock Plan M With For Eagle Growth and Income Trust HIG The Hartford Financial Services Group, Inc. 5/19/2010 Amend Executive Incentive Bonus Plan M With For Eagle Growth and Income Trust HIG The Hartford Financial Services Group, Inc. 5/19/2010 Reimburse Proxy Contest Expenses S With For Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Elect Directors M With For Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Ratify Auditors M With For Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Reduce Supermajority Vote Requirement S With For Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Require Suppliers to Adopt CAK S Against Against Eagle Growth and Income Trust MCD McDonald's Corporation 5/20/2010 Adopt Cage-Free Eggs Purchasing Policy S Against Against Eagle Growth and Income Trust KEY KeyCorp 5/20/2010 Elect Directors M With For Eagle Growth and Income Trust KEY KeyCorp 5/20/2010 Approve Omnibus Stock Plan M With For Eagle Growth and Income Trust KEY KeyCorp 5/20/2010 Amend Voting Rights of Series B Preferred Stock M With For Eagle Growth and Income Trust KEY KeyCorp 5/20/2010 Ratify Auditors M With For Eagle Growth and Income Trust KEY KeyCorp 5/20/2010 Advisory Vote to Ratify Named Executive Officer's Compensation M Against Against Eagle Growth and Income Trust LEAP Leap Wireless International, Inc. 5/20/2010 Elect Directors M Against Split Eagle Growth and Income Trust LEAP Leap Wireless International, Inc. 5/20/2010 Ratify Auditors M With For Eagle Growth and Income Trust 25271C102 DO Diamond Offshore Drilling, Inc. 5/24/2010 Elect Directors M Against Split Eagle Growth and Income Trust 25271C102 DO Diamond Offshore Drilling, Inc. 5/24/2010 Ratify Auditors M With For Eagle Growth and Income Trust 25271C102 DO Diamond Offshore Drilling, Inc. 5/24/2010 Other Business M Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Elect Directors M With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Ratify Auditors M With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Reincorporate in Another State [from New Jersey to North Dakota] S Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity S Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Adopt Policy on Human Right to Water S Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Adopt Policy to Address Coastal Louisiana Environmental Impacts S Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Report on Environmental Impact of Oil Sands Operations in Canada S With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Report on Environmental Impacts of Natural Gas Fracturing S With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Report on Energy Technologies Development S Against Against Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Adopt Quantitative GHG Goals from Products and Operations S With For Eagle Growth and Income Trust 30231G102 XOM Exxon Mobil Corporation 5/26/2010 Report on Risks of Alternative Long-term Fossil Fuel Demand Estimates S Against Against Eagle Growth and Income Trust FISV Fiserv, Inc. 5/26/2010 Elect Directors M With For Eagle Growth and Income Trust FISV Fiserv, Inc. 5/26/2010 Ratify Auditors M With For Eagle Growth and Income Trust 16934Q109 CIM Chimera Investment Corporation 5/27/2010 Elect Directors M With For Eagle Growth and Income Trust 16934Q109 CIM Chimera Investment Corporation 5/27/2010 Ratify Auditors M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Approve Individual and Consolidated Financial Statements, Statutory Reports, Allocation of Income, and Discharge Directors for Fiscal Year 2009 M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Approve Distribution of Dividend Charged to Unrestricted Reserves M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Authorize Repurchase of Shares M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Authorize Issuance of Convertible Bonds and Other Debt Securities Without Preemptive Rights M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Reelect Auditors for Fiscal Year 2010 M With For Eagle Growth and Income Trust Telefonica S.A. 6/2/2010 Authorize Board to Ratify and Execute Approved Resolutions M With For Eagle Growth and Income Trust J44497105 Mitsubishi UFJ Financial Group 6/29/2010 Approve Allocation of Income, with a Final Dividend of JPY 6 M With For Eagle Growth and Income Trust J44497105 Mitsubishi UFJ Financial Group 6/29/2010 Elect Directors M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Final Dividend of NIS 2.50 (USD 0.642) Per Share M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Elect Directors M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Stock Option Plan M Against Against Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Compensation of Board Chairman M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Compensation of Director M With For Eagle Growth and Income Trust M8769Q102 Teva Pharmaceutical Industries Ltd. 6/29/2010 Increase Authorized Share Capital M With For Eagle Growth and Income Trust 01881G106 AB AllianceBernstein Holding L.P. 6/30/2010 Approve Omnibus Stock Plan M Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Growth & Income Fund By: /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date: August 27, 2010
